I dissent.
My view is that this matter is not one as to which this court has the power of transfer under the provisions of section 4 of article VI of the constitution, that the order purporting to transfer the same to this court after decision by the district court of appeal of the third appellate district is a nullity, and that we have no jurisdiction whatever in the matter. It may properly be added that it seems to me that what is said in the opinion as to the meaning of the word "cause" as used in the provision quoted in the opinion is contrary to our decision inEx parte Zany, 164 Cal. 724, [130 P. 710], wherein it was held after most careful consideration, Mr. Justice Shaw alone dissenting, that no such power of transfer exists as to ahabeas corpus proceeding. The opinion herein recognizes that decision as settling the law on that question.
Rehearing denied.